Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
An investigation into a drug operation revealed that petitioner had conspired to bring marihuana and synthetic marihuana into the correctional facility. As a consequence, petitioner was charged in a misbehavior report with smuggling, possession of contraband and possession of drugs. Following a tier III disciplinary hearing, he was found guilty as charged and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
*1140The misbehavior report, hearing testimony and confidential information, reviewed in camera, provide substantial evidence to support the determination of guilt with regard to the smuggling and possession of contraband and drug charges (see Matter of Carrero v Fischer, 106 AD3d 1299, 1299 [2013]; Matter of Flanders v Fischer, 105 AD3d 1238, 1239 [2013]). Contrary to petitioner’s contention, the fact that he was never found to be in possession of marihuana or synthetic marihuana does not negate his guilt, as a violation of the rules occurred when petitioner conspired to bring these items into the facility (see 7 NYCRR 270.2 [B] [14] [xiii], [xv]; 270.3 [b]; Matter of Maldonado v New York State Dept. of Corr. Servs., 97 AD3d 873, 874 [2012]; Matter of Sanders v LaClair, 67 AD3d 1226, 1227 [2009]). Petitioner’s remaining contentions have been considered and found to be without merit.
Peters, PJ., Garry, Egan Jr., Lynch and Clark, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.